PUTNAM, Circuit Judge.
I concur. In order to avoid any possible assumption that I agree that the learned judge of the Circuit Court Stated the major propositions with regard to the effect of the rules of the defendant corporation -involved in this litigation, I think it proper that I should add as follows: While, with reference to suits between individuals charging negligence on a defendant,’ a violation of municipal ordinances is only .evidence of want of care, to be coupled with other proofs on that issue pro and con, yet, in a suit by á person employed by a transportation corporation for alleged negligence on the part of that corporation, the rules of the corporation governing the conduct of the plaintiff are a part of the contract between the parties and are generally imperative; and, if they have been seasonably and properly made known to him, and have been violated by him, and the violation is one of the efficient causes of the injury for which the suit is brought, this makes a complete defense. In the one case the ordinance is res inter alios; in the other the rules become a part of the contract of employment, and are positively obligatory as between the parties to the litigation. This case, however, is not so presented to us as to turn on these propositions.